                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


STEVEN AARON MATTHEWS and
VANESSA MATTHEWS, his wife,

            Plaintiffs,

v.                                                 Civil Action No. 5:18CV97
                                                                     (STAMP)
ISLAND OPERATING COMPANY, INC.,
a Louisiana corporation,

            Defendant.


                     MEMORANDUM OPINION AND ORDER
                 DENYING PLAINTIFFS’ MOTION TO REMAND

                                 I.   Background

        The plaintiffs, Steven Aaron Matthews (“Mr. Matthews”) and

Vanessa     Matthews    (“Mrs.    Matthews”),      originally       filed    their

complaint in the Circuit Court of Wetzel County, West Virginia,

against the defendant, Island Operating Company, Inc. (“Island

Operating”).    ECF No. 1 at 1.       Mr. Matthews was allegedly employed

by Stone Operating Company (“Stone”), and was working on behalf of

his employer at the Howell Pad.           ECF No. 1-1 at 2.     The plaintiffs

allege in their complaint that Island Operating was contracted to

provide maintenance and well production services for the Howell

Well Pad.    ECF No. 1-1 at 6.        The plaintiffs further allege that,

while    following     the   directions    of   one   of   Island    Operating’s

employees, Island Operating created a dangerous environment that

was recklessly unsafe, which resulted in an explosion and a fire,

and led to Mr. Matthews’ serious and permanent injuries.                    Id. at
7-8.    Mrs. Matthews asserts a derivative claim for the loss of

consortium and services of her husband.          Id. at 7.   The plaintiffs

seek compensatory damages, punitive damages, and costs, expenses,

and fees.    Id. at 11-12.

       The defendant removed this civil action to this Court on June

1, 2018.     ECF No. 1.       In the notice of removal, the defendant

asserts that this Court has jurisdiction over the matter pursuant

to 28 U.S.C. § 1332 because the parties are of diverse citizenship

and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs.       ECF No. 1 at 2.       The defendant states that

there is complete diversity because the plaintiffs are citizens of

West Virginia and the defendant is a Louisiana corporation with its

principal place of business in Louisiana. Id. at 3. The defendant

states that the amount in controversy exceeds $75,000.00, exclusive

of interest and costs, based on the plaintiffs’ allegations as pled

in the complaint.       Id.

       The plaintiffs then filed a motion to remand, in which they

argue that the defendant has failed to satisfy its burden of

proving    that   the    amount   in   controversy    exceeds   $75,000.00,

exclusive of interest and costs.           ECF No. 6 at 5.   The plaintiffs

assert that the defendant, in its notice of removal, merely made

conclusory allegations that the plaintiffs’ claims exceed the

requisite amount.        Id. at 3.     The plaintiffs contend that the

“defendant’s notice of removal contains no assertion of monetary


                                       2
amounts in issue and wholly fails to meet any burden of proof

concerning the threshold for federal jurisdiction.”            Id. at 2.

     The    defendant      filed    a   response   in   opposition    to    the

plaintiffs’ motion to remand arguing that the amount in controversy

exceeds $75,000.00, exclusive of interest and costs, because Mr.

Matthews was hospitalized for four days following the fire.                 ECF

No. 9 at 2-3. The defendant attached the declaration of Angelle N.

Guilbeau for support. Id. In addition, the defendant alleges that

Mr. Matthews did not return to work until February 20, 2017.                Id.

Moreover, the defendant asserts that from January 1, 2016, until

the start date of disbursement of workers’ compensation wages on

December 15, 2016, total wages paid by Stone to Mr. Matthews

equaled $60,537.00.        Id.     The defendant contends that as part of

Mr. Matthews’ workers’ compensation claims, he was paid wages

equaling a total of $7,787.60, and an award of $15,426.32 in

permanent partial disability benefits as of July 10, 2018, for a

total of paid wages and permanent partial disability benefits of

$23,213.92.     Id.   Additionally, the defendant alleges the total

cost of medical bills resulting from plaintiff’s hospitalization

and/or medical treatment as of July 10, 2018, totaled $37,936.59.

Id. at 6.     Thus, the defendant concludes that the total for wages

paid, partial disability benefits and medical bills to date equals

$61,150.51.    Id.    In   addition,     the   defendant   notes     that   the

plaintiffs seek damages for “severe” injuries, and accompanying


                                        3
severe psychological injuries, mental anguish, loss of enjoyment of

life, great pain and suffering of body and mind, past lost income

and future earning capacity, and past and future medical bills.

Id.   at   5-6.     Lastly,    with   respect    to   punitive   damages,   the

defendant cites Coleman v. Wicker, 2012 U.S. Dist. LEXIS 45225, *8,

2012 WL 1111465 (S.D. W. Va. Mar. 30, 2012), where the Court noted,

after an estimate of $63,000.00 was reached, that “[a]n austere

one-half multiplier for [an] aforementioned $63,000 award is enough

to surmount the jurisdictional minimum [footnote omitted].” Id. at

7.    Further, the defendant states that juries have returned

verdicts that were many times greater than the total amount of past

medical bills here, referencing decisions decided by the West

Virginia Supreme Court involving cases relating to burn injuries.

Id.

      The plaintiffs filed a reply to the defendant’s response

arguing that the defendant’s response is improperly supported by an

unsworn declaration (ECF No. 9-1) that is allegedly based upon

information       improperly   obtained     by   defendant   concerning     Mr.

Matthews’ purportedly private and confidential medical and workers’

compensation information.         ECF No. 11 at 1-2.         The plaintiffs,

among other things, cite W. Va. C.S.R. § 114-57-15.1 for the

proposition that West Virginia law confers an inherent right to

privacy of medical information.            Id. at 2.    The plaintiffs also

cite Morris v. Consolidation Coal Co., 191 W. Va. 426, 446 S.E.2d


                                       4
648 (1994), for support that there is a privacy and confidential

interest   in   workers’   compensation      information.    Id.   at   3.

Moreover, the plaintiffs assert that a permanent partial disability

award is “absolutely irrelevant and has no place in the calculation

of the amount in controversy” and that the actual amount that

should be reflected in the defendant’s calculations based on the

declaration could be no more than $45,742.19. Id. at 7-8. Lastly,

the plaintiffs argue that the defendant’s punitive damage analysis

is speculative and contains no competent evidence, and that the

defendant improperly attempted to aggregate the plaintiffs’ claims

to reach the jurisdictional amount.        Id. at 8-10.

     The defendant then filed a motion for leave to file a surreply

in opposition to plaintiffs’ motion to remand, which was granted.

ECF Nos. 12 and 13. In its surreply, the defendant first indicates

that Island Operating has not requested, obtained, reviewed, or

accessed any medical records or confidential information by Mr.

Matthews, attaching an affidavit of counsel for Island Operating

for support.    ECF No. 15 at 1-2.       Second, the defendant indicates

that the information contained in the declaration of Angelle

Guilbeau is not confidential medical information.            Id. at 2.

Specifically, the defendant indicates that the plaintiffs have

failed to cite a “single case supporting the proposition that mere

reference to the fact of an individual’s hospitalization, medical

treatment, and amount of medical bills is considered confidential


                                     5
medical information.”         Id.    Moreover, the defendant argued that

West Virginia does not have a constitutional right to privacy of

medical information and that since there has been no production of

medical   or   mental    health      records   in    this   litigation,     the

plaintiffs’ reliance on W. Va. C.S.R. § 114-57.1 is misplaced since

“[i]t relates to actions of insurers and no insurer produced

nonpublic health information.”         Id. at 5-6.     The defendant argues

that since there were no oral or written communications between

Island    Operating     and    Mr.    Matthews’     physicians,    Morris    is

inapplicable here.      Third, the defendant argues that the punitive

damages analysis is not speculative and that the plaintiffs have

made a good faith claim based on Island Operating’s allegedly

reckless conduct. Id. at 7-9. The defendant contends that “[e]ven

using the lower numbers posited by plaintiffs in their reply

memorandum with respect to medical bills and lost wages — totaling

$45,724.19, a multiplier of 1, clearly exceeds the jurisdictional

threshold.” Id. at 9. Lastly, with respect to Mrs. Matthews’ loss

of consortium claim, the defendant asserts that the Court may

exercise supplemental jurisdiction over this claim.               Id. at 9-15.

     The plaintiffs filed a response to the defendant’s motion for

leave to file surreply in opposition to the plaintiffs’ motion to

remand the same day this Court entered an order granting the

defendant’s motion for leave to file a surreply.             ECF No. 14.    In

the response, the plaintiffs assert that Island Operating violated


                                       6
Federal Rule of Civil Procedure 7.02 by attaching a complete

surreply.     Id. at 2.      Moreover, the plaintiffs argue that Island

Operating     obtained      information        that     came   from     private    and

confidential records.         Id. at 2-3.        The plaintiffs, however, did

not file a response to the defendant’s surreply (ECF No. 15).

                             II.    Applicable Law

       A defendant may remove a case from state court to a federal

court with original jurisdiction. 28 U.S.C. § 1441.                        Under 28

U.S.C. § 1332(a), district courts have original jurisdiction where

the dispute is between citizens of different states and the amount

in controversy exceeds $75,000.00.              The parties must be completely

diverse, meaning that “the citizenship of each plaintiff must be

different from the citizenship of each defendant.”                       Hoschar v.

Appalachian    Power     Co.,     739    F.3d    163,    170    (4th    Cir.   2014).

Diversity is “assessed at the time the action is filed.” Freeport-

McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).

       The party seeking removal bears the burden of establishing

federal jurisdiction.         See In re Blackwater Security Consulting,

LLC,   460   F.3d    576,   583    (4th    Cir.       2006).     When    removal       is

challenged,    the     defendant        must    establish      jurisdiction       by   a

preponderance of the evidence.             Strawn v. AT&T Mobility LLC, 530

F.3d 293, 297-98 (4th Cir. 2008).                     Further, this Court must

strictly construe its removal jurisdiction and remand if federal

jurisdiction is doubtful.          Hartley v. CSX Transp., Inc., 187 F.3d


                                           7
422, 425 (4th Cir. 1999).        However, courts are not required “to

leave    common    sense   behind”   when   determining   the   amount   in

controversy.      Mullens v. Harry’s Mobile Homes, 861 F. Supp. 22, 24

(S.D. W. Va. 1994). When the amount in controversy is not apparent

on the face of the plaintiff’s complaint, the court must attempt to

ascertain the amount in controversy by considering the plaintiff’s

cause of action as alleged, the notice of removal, and any other

relevant materials in the record at the time of removal.                 14C

Charles Allen Wright & Arthur R. Miller, Federal Practice and

Procedure § 3725.1 (4th ed. 2013). Typically, removal jurisdiction

should be evaluated based solely on the filings available when the

notice of removal was filed.         Tamburin v. Hawkins, No. 5:12CV79,

2013 WL 588739, *1 (N.D. W. Va. Feb. 13, 2013) (citing Chase v.

Shop ‘N Save Warehouse Foods, Inc., 110 F.3d 424, 428 (7th Cir.

1997)).    However, it may be proper for the court to consider other

evidence in the record where the amount in controversy is not

readily ascertainable from the pleadings.          See Wright & Miller,

supra § 3725.1; Mullins, 861 F. Supp. at 23.

                             III.    Discussion

        There is no dispute in this civil action that complete

diversity exists.      In their complaint, the plaintiffs allege that

Mr. Matthews suffered and will continue to suffer severe burns,

severe injuries, great pain and suffering of body and mind, loss of

enjoyment of life, mental anguish, loss of income and earning


                                      8
potential, and medical bills for past and future treatment.                    See

ECF No. 1-1 at 10.    The plaintiffs also seek punitive damages.               ECF

No. 1-1 at 6-7; see Asbury-Castro v. GlaxoSmithKline, Inc., 352 F.

Supp. 2d 729, 732 (N.D. W. Va. 2005) (noting that “[u]nder West

Virginia law, a good faith claim for punitive damages may augment

compensatory damages in determining the amount in controversy

unless . . . [it is] legal[ly] certain[] that [the] plaintiff

cannot recover punitive damages in the action”).

      Defendant    Island        Operating    argues   that   the     amount    in

controversy exceeds $75,000.00, exclusive of interest and costs,

because Mr. Matthews incurred a total of $61,150.51 in damages for

wages paid, partial disability benefits and medical bills to date

arising from the flash fire that is the subject of this civil

action.   ECF No. 9 at 2-3.         In addition, the defendant notes that

the plaintiffs seek damages for “severe” injuries, and past and

future costs associated with injuries arising from the flash fire.

Id.   In support, defendant Island Operating submitted as evidence

the Declaration of Angelle N. Guilbeau, a risk management analyst

employed by Stone.     ECF No. 9-1.

      Plaintiffs raise an argument in their reply that the defendant

should not be permitted to use the information contained within the

declaration (ECF No. 9-1) in order to satisfy their burden of

proving removal jurisdiction on the basis that it was improperly

obtained.    ECF     No.    11    at   1-2.     Plaintiffs    argue    that    the


                                         9
defendant’s response is improperly supported by plaintiff Matthews’

private   and   confidential   medical    and   workers’   compensation

information by the declaration of Stone’s risk management analyst

Angelle N. Guilbeau (ECF No. 9-1).       Id.

     This Court finds that, at this time, the issue of whether or

not defendant has engaged in any alleged wrongdoing does not

concern the instant issue of jurisdiction before this Court.      This

Court notes that the defendant did not attach the specific medical

bills or medical records, but that the plaintiffs take issue with

the information referenced within the declaration itself which were

general statements regarding the total cost of the plaintiff’s

hospitalization and/or medical treatment.       Further, the plaintiffs

do not challenge the amounts cited, which are $37,936.59 in medical

bills, $60,537.00 in total wages paid by Stone to plaintiff

Matthews from January 1, 2016 until the start date of workers’

compensation wages on December 15, 2016, $7,787.60 in paid wages as

a part of his workers’ compensation claims, and $15,426.32 in

permanent partial disability benefits as of July 10, 2018. ECF No.

9 at 2-3.   Rather, the plaintiffs challenge the inclusion of Mr.

Matthews’ partial disability award in the calculation of the amount

in controversy.   ECF No. 11 at 6-7.     Although the plaintiffs argue

that permanent partial disability benefits should not be considered

in the amount in controversy, even excluding that amount, the

defendants have provided sufficient proof required for federal


                                  10
jurisdiction.     Specifically, the plaintiff has alleged severe and

permanent injuries that may require future treatment, and the

defendant has cited numerous West Virginia Supreme Court cases that

demonstrate that in cases involving burn injuries, verdicts may be

sufficiently greater than the amount in medical bills.

      Moreover, without deciding whether or not there is an actual

issue of improperly obtaining confidential information by the

defendant, or improperly turning over confidential information by

the   employer,    this     Court       finds   that   such   an   issue   is   not

determinative of the amount in controversy for jurisdictional

purposes which is the basis of the instant motion. While there may

in fact be some appropriate remedy to address the defendant’s

alleged improper conduct, such remedy does not present itself in

this Court’s consideration of the plaintiffs’ instant motion to

remand.

      Narrowing in on the specific issue before this Court, this

Court finds that plaintiffs have failed to refute the defendant’s

evidence   in     support    of     removal     and    diversity   jurisdiction.

Accordingly, this Court finds that the defendant has satisfied its

burden of proving by preponderance of the evidence that the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.

                                  IV.    Conclusion

      For the reasons stated, this Court finds that it has subject

matter jurisdiction in this civil action under 28 U.S.C. § 1332(a).


                                          11
Accordingly, the plaintiffs’ motion to remand (ECF No. 6) is

DENIED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    November 28, 2018



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                               12
